Case: 14-3187    Document: 9      Page: 1    Filed: 09/25/2014




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                ANN MARIE DUNCAN,
                     Petitioner,

                             v.

    DEPARTMENT OF HOMELAND SECURITY,
                Respondent.
           ______________________

                       2014-3187
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-752S-14-0506-I-1.
                ______________________

                     ON MOTION
                 ______________________

                        ORDER
   Ann Marie Duncan submits her 15(c) Statement
Concerning Discrimination, which the court treats as a
motion to reopen the petition for review.
   The court notes that this petition was dismissed on
September 17, 2014 for failure to file a 15(c) Statement
Concerning Discrimination.
    Upon consideration thereof,
Case: 14-3187     Document: 9   Page: 2    Filed: 09/25/2014



2                               DUNCAN    v. DHS



      IT IS ORDERED THAT:
    The motion is granted. The court’s September 17,
2014 dismissal order is vacated, the mandate is recalled,
and the petition for review is reinstated. The Department
of Homeland Security should calculate the due date for its
response brief from the date of filing of this order.
                                  FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                   Daniel E. O’Toole
                                   Clerk of Court


s21